DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 11,303,079. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of instant applications are broader than claims 1-20 of the US patent.
Claims 1, 7 and 11 of an instant application is broader than the claims 1, 7 and 13 and 13 of US Patent no. ’079, as “electrical output connector”, “electrical input connector” and “jumper output connector” of claims 1 and 7 of the instant application is equivalent to “modular electrical output connector”; “modular electrical input connector” and “modular jumper output connector” respectively of claims 1 and 7 of the US Patent.
Claims 2-6 of the instant application are equivalent to claims 2-6 of the US Patent.
Claims 8-10 of the instant application are equivalent to claims 2-6 of the US Patent.
Claim 11, of the instant application is broader than claim 11, as claim 11 of the instant application is not required “said rigid elongate housings each having a low profile with thinner outboard regions and thicker central region” and “wherein said second junction module has a low profile corresponding to said rigid elongate housings of said first and second floor runner modules; wherein said upstream junction connectors are the same as said downstream junction connectors such that said first and second junction modules are installable in either of two orientations between said floor runner modules, and wherein said second and third floor runner modules are installable in either of two orientations; and wherein said rigid elongate housings are configured to be positioned within a walking area and directly walked upon or rolled over by persons or equipment in the walking area” of the US patent.
Claims 12-20 of the instant application are equivalent to claims 12-20 of the US Patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith (US 2007/0111592). 
Regarding claim 1, Smith discloses, a modular electrical system 100, 110, 150 for routing electrical power and/or data from one area to another within a work area, said modular electrical system comprising: an electrical power infeed 110 including an electrical input plug 112 and a first electrical output connector 106; an electrical distribution assembly 150 including a first electrical input connector 210 for receiving said first electrical output connector 112, an electrical output assembly and a plurality of electrical conductors 115,116 disposed between said first electrical input connector 112 and said electrical output assembly, wherein said electrical output assembly comprises at least one branch output connector 132,134, 136 and a first jumper output connector 142, 144, 146; a power unit 150 comprising a branch plug connector 162,164, 166 for engaging said branch output connector132,134, 136, an electrical power receptacle 194  (or any of receptacle prong on top surface such as (first) 182,184, 186) for supplying power to an electrical or electronic device (not positively claimed), and a flexible branch extension wire 514 (capable to extend) extending between said branch plug connector and said electrical power or data receptacle; and a power jumper cable (another of) 100 comprising a jumper input connector 112 for connection to said first jumper output connector 142, 144, 146, and a second jumper output connector 112.
Regarding claim 2, Smith discloses, wherein said electrical output assembly comprises two or more of said branch output connectors.
Regarding claim 3, Smith discloses, said first jumper output connector is identical to said branch output connectors.
Regarding claim 4, Smith discloses, a rigid elongate housing defining an elongate channel 116 for receiving said plurality of electrical conductors disposed between said first electrical input connector and said electrical output assembly, wherein said rigid elongate housing is configured for placement along a floor surface.
Regarding claim 5, Smith discloses, said power jumper cable comprises another one of said branch plug connectors.
Regarding claim 6, Smith discloses, said electrical power low voltage DC receptacle, a wireless electrical power output, and an electronic data receptacle.
It is noted that It is to be noted that a multiple of the strips 100 and the extension strips 150, are capable to configured the modular electrical system  as claimed, strip 100 and extension strip and basic components of the system, and capable to use or configures as claimed in these claims, any of them may be used for or “designated” as any components of modular electrical system such as an electrical distribution system and its connectors, as input or output connector for connecting with a respective connectors of a power unit, a power jumper cable or  a flexible branch extension wire and etc. as there is no special structures are defined. A recitation of the intended use, such as this, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If, as here, there is no structural difference claimed and the prior art structure is capable of performing the intended use, it meets the claimed limitations of claims 1-6.
Regarding claim 7, Smith discloses, a modular electrical system100, 110, 150 for routing electrical power and/or data from one area to another within a work area, said modular electrical system comprising: an electrical power infeed 110 including an electrical input plug 112 and a first electrical output connector 106; an electrical distribution assembly150 including a first electrical input connector 210 for receiving said first electrical output connector 112, an electrical output assembly (body and internal components of) 100, 150 and a plurality of electrical conductors 115, 116 disposed between said first electrical input connector 112 and said electrical output assembly (body and internal components of) 100; an electrical splitter connector 162,64,166 (of second) 150 configured for connection to said electrical output assembly (body and internal components of first) 100, wherein said electrical output assembly (body and internal components of first) 100 comprises an input connector 194 (or any of receptacles prong on top surface such as (first) 182,184, 186) and at least three output connectors 115, 116, 117 including first and second branch output connectors 132, 134, 136 (there are three sets of prongs, see fig. 1), and a first jumper output connector 142, 144, 146; a power or data unit (another of) 150 (capable to  use in this assembly) comprising a branch plug connector 162,164, 166  for engaging said first branch output connector 132, 134, 136 (of another set of 100), an electrical power (or any of receptacles prong on top surface such as (first) 182,184, 186) for supplying power to an electrical or electronic device (not positively claimed), and a flexible branch extension wire 514 (capable to extend) extending between said branch plug connector and said electrical power receptacle; and a first power jumper cable (another of) 100 comprising a jumper input connector 112 for connection to said first jumper output connector 142, 144, 146, and a second jumper output connector 112.
Regarding claim 8, Smith discloses, said at least three output connectors are identical to one another, and said jumper input connector is identical to said branch plug connector.
Regarding claim 9, Smith discloses, a second power jumper cable (third of) 100 electrically coupled to said second branch output connector 112 (of the second 100); a second electrical splitter connector (or any of receptacles prong on top surface such as (first) 182,184, 186 of 150) coupled to said second power jumper cables (third 100, 150); and another power or data unit coupled to said second electrical splitter.
Regarding claim 10, Smith discloses, said electrical power or data receptacle comprises at least one chosen from a high voltage AC receptacle, a low voltage DC receptacle, a wireless electrical power output, and an electronic data receptacle.
It is noted that It is to be noted that a multiple of the strips 100 and the extension strips 150, are capable to configured the modular electrical system  as claimed, strip 100 and extension strip and basic components of the system, and capable to use or configures as claimed in these claims, any of them may be used for or “designated” as any components of modular electrical system such as an electrical distribution system and its connectors, as input or output connector for connecting with a respective connectors of a power unit, a power jumper cable or  a flexible branch extension wire and etc. as there is no special structures are defined. A recitation of the intended use, such as this, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If, as here, there is no structural difference claimed and the prior art structure is capable of performing the intended use, it meets the claimed limitations of claims 7-10.
Regarding claim 11, Smith discloses, a modular electrical floor runner 100, 150 for routing electrical power and/or data from one area to another within a work area 200 (fig. 2), said modular electrical floor runner 100, 150 comprising: first and second floor runner modules 100, 150 each having a rigid elongate housing 102, 152 defining an elongate channel (in to which conductors 115, 116 and 17 are disposed) with a plurality of electrical conductors 115, 116, 17 disposed in said elongate channel; said first floor runner module (first) 100 having an upstream end portion140 configured to be electrically coupled to a power or data source 210 (fig. 2) and a downstream end portion 142 including a downstream electrical runner connector (formed by) 142,144,146 in communication with said plurality of electrical conductors 115, 116, 117 of said first floor runner module (first) 100; said second floor runner module 150 having an upstream end portion 160 with an upstream electrical runner connector (formed by) 162,164, 166 and a downstream end portion 180 with a downstream electrical runner connector (formed by) 192, 194, 196, said upstream and downstream runner connectors of said second floor runner in communication with said plurality of electrical conductors of said second floor runner 165, 167, 169; a first junction module (second of) 150 comprising an upstream junction connector (formed by) 162,164, 166 (of second 150) configured to engage said downstream electrical runner connector (formed by) 142, 144, 146 of said first floor runner module 100, a downstream junction connector (formed by) 192, 194, 196 (of second 150) configured to engage said upstream runner connector (formed by) 162,164, 166) of said second floor runner module 150 (first), and a branch receptacle (formed by 182,184, 186, it is to be  noted there are two of them are shown in fig. 1) in electrical communication with both said upstream (formed by) 162,164, 166 and downstream junction connectors (formed by) 142, 144, 146 of said first junction module (first) 100; and a second junction module (third) 150 comprising an upstream junction connector (formed by) 162,164, 166 configured to engage said downstream electrical runner connector (formed by) 142, 144, 146 of said first floor runner module, a downstream junction connector (formed by) 142, 144, 146 configured to engage an upstream runner connector (formed by) 162,164, 166 of a third floor runner module (fourth) 150, and a branch receptacle (formed by 182,184, 186, it is to be  noted there are two of them are shown in fig. 1) in electrical communication with both said upstream and downstream junction connectors of said second junction module.
Regarding claim 12, Smith discloses, said upstream end portion of said first floor runner module comprises an electrical cord 110 and a plug 112 for engaging and receiving power from an AC electrical outlet 210 (fig. 2) in the work area 200.
Regarding claim 15, Smith discloses, a third floor runner module (fourth) 150 having a rigid elongate housing 152 defining an elongate channel (into which conductor 165, 167 and 169 are located) with a plurality of electrical conductors 165, 167, 169 disposed in said elongate channel, said third floor runner (fourth 150) having an upstream end portion 160 with an upstream electrical runner connector (formed by) 162, 164, 166 configured for connection to said downstream junction connector (formed by) 192, 194, 196 of said second junction module (third) 150, and a downstream end portion 180 with a downstream electrical runner connector (formed by) 192, 194, 196, said upstream and downstream runner connectors of said third floor runner in communication with said plurality of electrical conductors 165, 167, 169 of said third floor runner (forth) 150.
Regarding claim 16, Smith discloses, said third floor runner (fourth) 150 is interchangeable with said second floor runner (third) 150, and said first and second junction modules (first and second) 150 are interchangeable with one another.
Regarding claim 17, Smith discloses, at least two additional floor runner modules (fifth and sixth) 150 and at least two additional junction modules (seventh and eighth) 150, wherein each of said at least two additional floor runner modules is interchangeable with each of said second and third floor runner modules, and each of said at least two additional junction modules is interchangeable with each of said first and second junction modules all are being identical.
Regarding claim 18, Smith discloses, said branch receptacles (formed by 182,184, 186, it is to be noted there are two of them are shown in fig. 1) are positioned in respective upper surfaces of said first and second junction modules and face upwardly.
Regarding claim 19, Smith discloses, at least one flexible branch extension 100 (second) having a branch plug 112 configured for selective engagement with both of said branch receptacles (formed by) 182, 184, 186) of said first and second junction modules (respective) 150, at least one conventional power or data outlet (formed by) 192, 194, 196 (at 180) opposite said branch plug 112 , and a plurality of branch conductors (165, 167, 169) extending between said branch plug 112 and said conventional power or data outlet (formed by) 192, 194, 196 (at 180).
It is noted that It is to be noted that a multiple of the strips 100 and the extension strips 150, are capable to configured the modular electrical system  as claimed, strip 100 and extension strip and basic components of the system, and capable to use or configures as claimed in these claims, any of them may be used for or “designated” as any components of modular electrical system such as an electrical distribution system and its connectors, as input or output connector for connecting with a respective connectors of a power unit, a power jumper cable or  a flexible branch extension wire and etc. as there is no special structures are defined. A recitation of the intended use, such as this, must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If, as here, there is no structural difference claimed and the prior art structure is capable of performing the intended use, it meets the claimed limitations of claims 11, 12 and 15-19.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of HE (US 2012/0003854).
Regarding claim 13, Smith discloses all the claimed limitations except for said plug comprises a circuit breaker configured to selectively disconnect electrical continuity between at least one prong of said plug and a corresponding at least one of said electrical conductors in said first floor runner module.
HE, discloses a switch module 17b located on the first plug group 13 (fig. 1, paragraph 0015, lines 1-6)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plug of Smith comprises a circuit breaker as taught by HE, in order to cut off the power for that particular circuit instead of tripping or disconnecting to the whole system.
Regarding claim 14, Smith as modified by HE, discloses said first and second floor runner modules and said first and second junction modules have a first rated electrical capacity when assembled together, and wherein said circuit breaker has a second rated electrical capacity that is less than or equal to the first rated electrical capacity, which is also required by the national electric code, otherwise the conductors between modules, will blow out and may damage the connected devices.
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Smith in view of Johnson et al. (US 2006/0024996) hereafter Johnson.
Regarding claim 20, Smith discloses pluralities of electrical conductors (165, 167, 169) in said first and second floor runner modules comprise a ground conductor 169, a neutral conductor, and at least two different line conductors 165, 167 on respective circuits.
However, Smith does not disclose, said pluralities of electrical conductors in said first and second floor runner modules comprise a neutral conductor.
Johnson, discloses an electrical system, having a pluralities of electrical conductors 211-220 comprise a neutral conductor 213/214
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have said pluralities of electrical conductors in said first and second floor runner modules comprise a neutral conductor as taught by Johnson in order to balance the electrical load on each phase of the system, thus avoiding overheating the line conductors and have balance load system.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289. The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARSHAD C PATEL/Primary Examiner, Art Unit 2831